Name: Commission Regulation (EC) No 2188/2001 of 9 November 2001 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled medium and long grain A rice issued in Regulation (EC) No 2009/2001
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  trade policy;  trade
 Date Published: nan

 Avis juridique important|32001R2188Commission Regulation (EC) No 2188/2001 of 9 November 2001 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled medium and long grain A rice issued in Regulation (EC) No 2009/2001 Official Journal L 293 , 10/11/2001 P. 0020 - 0020Commission Regulation (EC) No 2188/2001of 9 November 2001concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled medium and long grain A rice issued in Regulation (EC) No 2009/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 1987/2001(2), and in particular Article 13(3) thereof,Whereas:(1) An invitation to tender for the export refund on rice was issued under Commission Regulation (EC) No 2009/2001(3).(2) Article 5 of Commission Regulation (EEC) No 584/75(4), as last amended by Regulation (EC) No 299/95(5), allows the Commission to decide, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, to make no award.(3) On the basis of the criteria laid down in Article 13 of Regulation (EC) No 3072/95 a maximum refund should not be fixed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1No action shall be taken on the tenders submitted from 2 to 8 November 2001 in response to the invitation to tender for the export refund on wholly milled medium and long grain A rice to certain third European countries issued in Regulation (EC) No 2009/2001.Article 2This Regulation shall enter into force on 10 November 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 271, 12.10.2001, p. 5.(3) OJ L 272, 13.10.2001, p. 17.(4) OJ L 61, 7.3.1975, p. 25.(5) OJ L 35, 15.2.1995, p. 8.